Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
2.	Claims 1-3 and 5-11 are pending in this application.

Response to Arguments
3.	Applicant’s arguments dated 11/27/2020 with respect to the claim rejections under 35 U.S.C. 112(b) persuasive in view of the amended claim language. However, the amended claim language introduces a new issue under 35 U.S.C. 112(b). See below.
4.	Applicant’s arguments with respect to the proposed combinations under 35 U.S.C. 103 are not persuasive. Regarding the combination of the recombiner ignition wires of Hill with the ignition system of Meng, Applicant argues that there is no teaching, suggestion, or motivation to combine the references. However, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the rejection states that Hill supplies the required motivation: “One of ordinary skill in the art at the time of the invention would have found 
5.	Applicant’s argument regarding the combination of McLean’s heating wire with the ignition element of Meng are also unpersuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Meng discloses a generic electric ignition element; McLean establishes that ignition elements can be heating wires. Accordingly, the combination of McLean with Meng results in “an electric ignition element being a heating wire.”
6.	Applicant argues that “a thermoelectric generator having a plurality of N-doped and P-doped semiconductor elements connected in series” is not, as the examiner alleges “well-known.” The examiner disagrees. First of all, the examiner needed not provide any evidentiary basis for this assertion in the non-final rejection. MPEP 2144.03. Nonetheless, the examiner construes Applicant’s arguments as a traversal of the use of official notice for establishing that the claim limitation is well-known. The evidentiary basis for this assertion is as follows. A 2007 article in the online version of Encyclopedia Britannica1 establishes this fact. See also a 2012 article published by the University of Oslo.2  Applicant should also refer to the art found in CPC class H01L 35/00 (Thermoelectric devices comprising a junction of dissimilar materials, i.e. exhibiting Seebeck or Peltier effect with or without other thermoelectric effects or thermomagnetic effects), for example: US 3,081,361; 3,522,106; 4,011,104. 
7.	Regarding the proposed combination of Cake’s glow plug with the generic electric ignition element of Meng, Applicant’s arguments are unpersuasive for the same reasons as discussed above with respect to McLean. 

Claim Objections
8.	Claim 1 is objected to because of the following informalities:  “read combiner” in line 9 should be “recombiner.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.	Claims 1-3 and 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
11.	Independent claims 1 and 5 introduce “a combustible gas mixture…in a containment of a nuclear installation” and “a flow of the gas mixture.” The claims introduce “an electric ignition element” and a recombiner, which “includes ignition wires for igniting the gas mixture.” Because the recombiner is “constructed in a flow channel for receiving [the] flow of the gas mixture,” it would seem that the ignition wires are configured to ignite the flow of the gas mixture in the flow channel rather than the gas mixture in the containment. Moreover, in claim 1, the electric ignition element is a heating wire, and it is unclear if the ignition wires of the recombiner are one and the same. 
12.	Any claim not specifically addressed above is rejected under 35 U.S.C. §112 because it depends on a rejected claim.

Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	For applicant’s benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Meng et al., CN 203882626 (cited on Applicant’s IDS; see attached EPO translation) in view of Hill, US Patent 5,492, 686 and McLean, et al., US Patent 4,741,879.
18.	Regarding claim 1, Meng discloses an ignition system (see Fig. 1) for igniting a combustible gas mixture containing hydrogen and oxygen in a containment of a nuclear installation ([0002-7]), the ignition system comprising: an electric ignition element (6); a thermoelectric generator having a plurality of elements connected in series (3) to form a power source for said ignition element (see Fig. 1 and [0048], [0055]); a catalytic recombiner (2) for the gas mixture, said recombiner being operably coupled to said thermoelectric generator to provide heat to said thermoelectric (see Fig. 1 and [0048]); said thermoelectric generator arranged outside a flow channel for receiving the gas mixture (see Fig. 1).
19.	Further regarding claim 1, Meng does not disclose the recited aspects of the recombiner. Hill teaches a nuclear installation catalytic recombiner and ignitor (see Figs. 3 and 4) having a recombiner (catalytic elements 16) disposed in a flow channel (R1) for receiving a flow of the gas mixture therein and including ignition wires (z5) for igniting the flow of the gas mixture received in the flow channel, the ignition wires being configured to be activated by reaction heat generated in said recombiner (column 8, lines 27-37). One of ordinary skill in the art at the time of the invention would have found it obvious to modify the structure of Meng with the recombiner arrangement of Hill for the predictable purpose of increasing the catalytic surface area of the device (see column 6, lines 45-60) to provide ignition in the region of the lower ignition limit of hydrogen (see column 8, lines 37-40).
20.	Further regarding claim 1, Meng is silent as to the structural features of its ignition element. McLean teaches a nuclear installation hydrogen ignitor having an ignition element being a heating wire (see Abs. and Figs. 2a&b and 3a-c). Accordingly, one of ordinary skill in the art at the time of the invention would have found it obvious to substitute the specific ignitor element McLean for the generic ignitor element of Meng because the art establishes the functional equivalence of the structures. 

22.	Regarding claim 2, the modification of Meng as taught by Hill and McLean renders the parent claim obvious. Meng further discloses a system wherein the flow channel is configured for conducting a natural draught of the gas mixture ([0038]).
23.	Regarding claim 3, the modification of Meng as taught by Hill and McLean renders the parent claim obvious. Meng further discloses a system further comprising a radiator (7) for discharging heat from said thermoelectric generator. It is well-known that a heat pipe is a specific type of radiator, so a skilled artisan would have found it obvious to substitute a heat pipe for the radiator of Meng. Such a substitution would afford the predictable advantages offered by a heat pipe, including heat removal by conductivity and phase change and passive operation. 
24.	Regarding claims 5 and 6, the modification of Meng as taught by Hill and McLean renders the parent claim obvious. Meng further suggests a nuclear installation/nuclear power station, comprising a containment and an ignition system disposed in said containment ([0023, 0049, 0056]). Accordingly, one of ordinary skill in the art would have found it obvious to combine the ignitor system of Meng as modified by Hill and McLean with a nuclear installation/nuclear power station containment building. 
25.	Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Meng et al., CN 203882626 (cited on Applicant’s IDS; see attached EPO translation) in view of Hill, US Patent 5,492, 686 and Cake et al., US Patent 4,425,495.


27.	Further regarding claim 1, Meng does not disclose the recited aspects of the recombiner. Hill teaches a nuclear installation catalytic recombiner and ignitor (see Figs. 3 and 4) having a recombiner (catalytic elements 16) disposed in a flow channel (R1) for receiving a flow of the gas mixture therein and including ignition wires (z5) for igniting the flow of the gas mixture received in the flow channel, the ignition wires being configured to be activated by reaction heat generated in said recombiner (column 8, lines 27-37). One of ordinary skill in the art at the time of the invention would have found it obvious to modify the structure of Meng with the recombiner arrangement of Hill for the predictable purpose of increasing the catalytic surface area of the device (see column 6, lines 45-60) to provide ignition in the region of the lower ignition limit of hydrogen (see column 8, lines 37-40).
28.	Further regarding claim 1, Meng is silent as to the structural features of its ignition element. Cake teaches a nuclear installation hydrogen ignitor with a glow plug ignition element (see Abs. and column 4, lines 4-19). Accordingly, one of ordinary skill in the art at the time of the invention would have found it obvious to substitute the specific ignitor element Cake for the generic ignitor element of Meng because the art establishes the functional equivalence of the structures. 
29. 	Finally regarding claim 1, Meng does not explicitly discloses the thermoelectric generator having a plurality of N-doped and P-doped semi-conductor elements connected in series, but does seem to illustrate such a structure (see Fig. 1, which shows 3 made up of a stack of elements having different 
30.	Regarding claim 2, the modification of Meng as taught by Hill and Cake renders the parent claim obvious. Meng further discloses a system wherein the flow channel is configured for conducting a natural draught of the gas mixture ([0038]).
31.	Regarding claim 3, the modification of Meng as taught by Hill and Cake renders the parent claim obvious. Meng further discloses a system further comprising a radiator (7) for discharging heat from said thermoelectric generator. It is well-known that a heat pipe is a specific type of radiator, so a skilled artisan would have found it obvious to substitute a heat pipe for the radiator of Meng. Such a substitution would afford the predictable advantages offered by a heat pipe, including heat removal by conductivity and phase change and passive operation. 
32.	Regarding claims 5 and 6, the modification of Meng as taught by Hill and Cake renders the parent claim obvious. Meng further suggests a nuclear installation/nuclear power station, comprising a containment and an ignition system disposed in said containment ([0023, 0049, 0056]). Accordingly, one of ordinary skill in the art would have found it obvious to combine the ignitor system of Meng as modified by Hill and McLean with a nuclear installation/nuclear power station containment building. 

Conclusion

33.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
34.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
35.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:30 - 6:00 pm EST.
36.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
37.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
38.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.britannica.com/technology/thermoelectric-power-generator
        2 https://www.mn.uio.no/fysikk/english/research/projects/bate/thermoelectricity/